In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Kitzes, J.), entered March 15, 2004, as, upon the granting of the motion of the defendant Citibank, N.A., pursuant to CPLR 4401 to dismiss the complaint insofar as asserted against it as a matter of law, made at the close of the plaintiffs case, is in favor of the defendant Citibank, N.A., and against him, dismissing the complaint insofar as asserted against that defendant.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs payable to the respondents.
The plaintiff failed to establish that the defendant Citibank, N.A., made the sidewalk upon which he allegedly slipped and fell more hazardous by improper or negligent snow removal. Accordingly, the Supreme Court properly dismissed the complaint insofar as asserted against that defendant (see Piona v City of New York, 289 AD2d 215, 216 [2001]; Reidy v EZE Equip. Co., 234 AD2d 593, 594 [1996]). Schmidt, J.P., Adams, Luciano and Rivera, JJ., concur.